         Case 1:20-cv-00575-BLW Document 7 Filed 03/16/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 CAMERON MORRIS,
                                                 Case No. 1:20-cv-00575-BLW
                      Plaintiff,
                                                 INITIAL REVIEW ORDER BY
        v.                                       SCREENING JUDGE

 CANYON COUNTY COURTHOUSE;
 CANYON COUNTY PUBLIC
 DEFENDER’S OFFICE; CANYON
 COUNTY PROSECUTING
 ATTORNEY’S OFFICE; SCOTT R.
 ROWLEY; JUDGE LEE; JUDGE
 FORD; and ELEONORA SOMOZA,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Cameron Morris’s Complaint as a

result of Plaintiff’s in forma pauperis status. The Court now reviews the Complaint to

determine whether it or any of the claims contained therein should be summarily

dismissed under 28 U.S.C. § 1915. Having reviewed the record, and otherwise being fully

informed, the Court enters the following Order dismissing this case without prejudice.

1.     Screening Requirement

       The Court reviews complaints filed in forma pauperis to determine whether

summary dismissal is appropriate. The Court must dismiss a complaint or any portion

thereof that states a frivolous or malicious claim, fails to state a claim upon which relief




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:20-cv-00575-BLW Document 7 Filed 03/16/21 Page 2 of 4




may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted). Further, a court is not required to comb

through a plaintiff’s exhibits or other filings to determine if the complaint states a

plausible claim. Finally, if an “obvious bar to securing relief [appears from] … the face

of the complaint,” dismissal under § 1915(e)(2)(B) is appropriate. Washington v. Los

Angeles Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1056 (9th Cir. 2016) (internal quotation

marks omitted).

3.     Discussion

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
          Case 1:20-cv-00575-BLW Document 7 Filed 03/16/21 Page 3 of 4




Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

       Plaintiff complains of actions taken by Canyon County officials—including

judges, a prosecutor, and a public defender—in State v. Morris, Canyon County Case No.

CR14-18-24834, which is a state criminal case. Compl. at 4. A review of the iCourt

database reveals that this criminal case against Plaintiff remains pending in state court.

See id., docket available at https://icourt.idaho.gov/ (accessed March 12, 2021).

       However, federal courts usually must abstain from hearing civil rights actions that

challenge pending state criminal proceedings. This Court can hear such an action only if

“the threat to the plaintiff’s federally protected rights … cannot be eliminated by his

defense against a single criminal prosecution.” Younger v. Harris, 401 U.S. 37, 46

(1971).

       For a court properly to abstain from hearing a case under the Younger doctrine,

three factors must be present: (1) there must be an ongoing state judicial proceeding;

(2) the proceeding must implicate an important state interest; and (3) there must be an

adequate opportunity in the state proceeding to raise the constitutional challenge.

Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).

Where abstention is appropriate, a court may entertain the action only if “extraordinary

circumstances” are present, including: (1) where irreparable injury is both “great and

immediate”; (2) where the state law is “flagrantly and patently violative of express

constitutional prohibitions”; or (3) where there is a showing of “bad faith, harassment, or



INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
          Case 1:20-cv-00575-BLW Document 7 Filed 03/16/21 Page 4 of 4




any other unusual circumstances that would call for equitable relief.” Younger, 401 U.S.

at 46, 53–54.

       In this case, if this Court were to interfere in Plaintiff’s ongoing state criminal

case, the principle of comity would not be served. Important state interests are at stake

where criminal proceedings are involved, as discussed in Younger. Plaintiff has a remedy

in the state court system, and there is no indication that the state courts are not fully

capable and willing to adjudicate the constitutional issues raised by Plaintiff. Because the

three Younger abstention factors are present, and because no “extraordinary

circumstances” exist to allow Plaintiff to proceed on his federal claims at this time, the

Court concludes that abstaining from Plaintiff’s civil rights action is appropriate.

                                           ORDER

       IT IS HEREBY ORDERED that Plaintiff’s Complaint (Dkt. 2) is DISMISSED

without prejudice under the Younger doctrine.



                                                   DATED: March 16, 2021


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
